People v Simon (2015 NY Slip Op 02990)





People v Simon


2015 NY Slip Op 02990


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
L. PRISCILLA HALL
ROBERT J. MILLER, JJ.


2012-11464
 (Index No. 6083/11)

[*1]The People of the State of New York, respondent,
vJean Simon, appellant.


Lynn W. L. Fahey, New York, N.Y. (Patricia Pazner of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Howard B. Goodman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered December 18, 2012, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court properly denied his request to charge the jury on the affirmative defense of extreme emotional disturbance (see People v Roche, 98 NY2d 70, 75). In particular, the evidence did not "demonstrate, first, that he . . . acted under the influence of an extreme emotional disturbance and, second, that there was a reasonable explanation or excuse for that disturbance" (People v Roche, 98 NY2d at 76; see People v Piquion, 283 AD2d 233; cf. People v Sepe, 111 AD3d 75).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., DILLON, HALL and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the